Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156746(61)(65)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                     SC: 156746
  v                                                                  COA: 331499
                                                                     Jackson CC: 15-004596-FC
  DAWN MARIE DIXON-BEY,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on August 14, 2018, is accepted as
  timely filed. On further order of the Chief Justice, the motion of the Criminal Defense
  Attorneys of Michigan to extend the time for filing a brief amicus curiae and to waive the
  filing fee is GRANTED. The amicus brief submitted on October 23, 2018, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 26, 2018

                                                                               Clerk